Citation Nr: 0724550	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell skin 
cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated April 2006.


FINDINGS OF FACT

1.  The veteran is not shown to be a radiation exposed 
veteran, as defined by regulation, and there is no objective 
evidence establishing his actual exposure to ionizing 
radiation during his military service.

2.  The veteran's skin cancer was diagnosed several years 
following his service discharge.

3.  There is no competent medical evidence showing that the 
veteran's postservice skin cancer is related to his active 
service.


CONCLUSION OF LAW

Squamous cell skin cancer was not incurred in, or related to 
any incidence of service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In August 2003 and April 2006, the veteran was provided with 
proper notice as it pertained to his claim of service 
connection for squamous cell skin cancer.  He was not, 
however, at that time provided with notice of the type of 
information and evidence necessary to assign a disability 
rating or effective date.  The Board points out that this 
type of notice was not provided to the veteran until February 
2007.  While the notice provided was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by the RO prior to the transfer and re-certification of the 
veteran's case to the Board after the April 2006 Board 
remand.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The veteran, who is represented by a competent service 
representative, had actual knowledge with the requirements 
for the benefit sought on appeal.  Therefore, under these 
circumstances, the Board finds the veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," such that the VCAA timing 
error did not affect the essential fairness of the 
adjudication of the claim.  See Sanders, supra. See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, 
service personnel records, and private medical records.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

The veteran contends that while he was stationed in Asia 
during his service, he participated in the transport of 
soldiers through Japan, as well as visited Ground Zero in 
Nagasaki, Japan to see the effects of the nuclear bomb.  The 
veteran contends that due to his exposure to any leftover 
radiation after the bomb fell, he developed skin cancer.  

The veteran repeatedly stated in statements in support of his 
claim and during his September 2005 hearing, that he believed 
he was exposed to ionizing radiation while traveling to 
Nagasaki, Japan during 1952 or 1953.  Specifically, the 
veteran indicated he visited ground zero in Nagasaki, and 
thus was exposed to radiation at that point.  The veteran 
asserted that ever since he visited ground zero in Nagasaki, 
he has had bumps that appeared on the back of his neck, ears, 
and nose.  The veteran also stated he continues to have 
problems with the cysts and skin cancer.  

In March 2007, the veteran submitted a statement reiterating 
his belief that he was exposed to radiation and that exposure 
caused his cancer.  Further, the veteran asserted that a 
direct link between skin cancer and radiation has been shown, 
and because he was in Nagasaki where the bomb fell, he 
believed that his exposure to radiation was the result of his 
skin cancers.  The veteran also attached an article from the 
Center for Environmental Health Studies regarding the strong 
evidence suggesting a possible connection between esophageal 
cancer and exposure to radiation.  However, as this article 
discusses the possibility of whether radiation exposure 
causes esophageal cancer, and does not discuss skin cancer, 
the article is not sufficiently probative to satisfy the 
nexus element of the claim.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998).

The veteran submitted a statement from a fellow veteran, 
O.J.L.  O.J.L. indicated that he was aboard the USS Rupertus 
from 1952 through 1955 and went on liberty several times with 
the veteran.  He also stated that he and the veteran visited 
Nagasaki and stood at the exact spot the atomic bomb landed.

Service personnel records noted that veteran had an MOS of 
electrician's mate in October 1953.  The veteran was also 
stationed aboard the USS Rupertus (DD851) from June 1951 to 
September 1954.

The veteran submitted a completed questionnaire sent to him 
by the RO.  He alleged that his current diagnosis of actinic 
keratosis was the result of radiation exposure.  The veteran 
also stated that he was not exposed to radiation at any time 
prior to or after service, and also denied any frequent work 
related or recreation exposure to the sun.  The veteran 
stated that he was initially diagnosed with squamous cell 
carcinoma in the mid 1970s and again in 1985, however, those 
treatment records are no longer available.  

In August 2001, the veteran submitted an opinion from his 
private physician.  The physician stated that the veteran 
asked him for a letter regarding the his medical condition 
because of his prior history or exposure to radiation.  The 
physician noted that the veteran was diagnosed in 1996 with 
left true vocal chord moderately differentiated invasive 
keratinizing squamous cell carcinoma, and had received 
radiation therapy as part of the treatment for this 
condition.  The physician made no comment about any treatment 
for skin cancers and specifically stated that the purpose of 
his letter was to document the type of cancer and treatment 
received by the veteran.

The veteran was provided with a VA examination in December 
2003.  The veteran reported having two spots removed from his 
back, and one from his nose, secondary to cancer.  The 
examiner noted that the veteran was seeking service 
connection for cancer that had been removed.  Physical 
examination revealed two surgical sites on the right mid-back 
with a slight keloid formation and slight color and 
depression.  A small area on the right nasal side was also 
noted.  The examiner provided a diagnosis of history of 
squamous cell carcinoma and throat cancer with radiation 
treatment.  The examiner opined that, after checking several 
sites in text books dealing with cancers, he was unable to 
find any correlation between the development of squamous cell 
carcinoma and asbestos exposure, and noted that most squamous 
cell carcinoma is listed under ultraviolet exposure.  

The veteran was afforded another VA examination in January 
2004.  The examiner noted that the veteran did have history 
of squamous cell carcinoma and did not complain of any 
current cancer.  After reviewing a text book on cancer 
principals and practice of Oncology, Second Edition by 
Vincent T. Dezith, Jr., et al., the examiner noted that there 
was a direct connection between ionizing radiation and skin 
cancer.  The examiner noted that the veteran's claimed 
exposure to radiation in Japan was several years after the 
dropping of the bomb.  The examiner speculated that there 
would likely not have been enough radiation to produce the 
veteran's skin cancer so many years later, but suggested that 
the veteran seek a further opinion from an oncologist.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumors, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.

Second, service connection may be established if a radiation- 
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), and if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  When a claim is based on a disease other than one 
of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

The veteran did not serve in the military prior to December 
1950.  Thus, he did not serve in Hiroshima or Nagasaki during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  Further, the veteran did not serve on the grounds of 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio; Oak Ridge, Tennessee; or on Amchitka 
Island, Alaska.  As such, the veteran did not participate in 
a radiation-risk activity, as that term is defined by 
regulation.  He also does not have any of the listed cancers 
in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Thus, the 
veteran's claimed disabilities are not subject to presumptive 
service connection under 38 U.S.C.A. § 1112(c).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing, 
and claims based on participation in the U.S. occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  The veteran does not claim that he had 
this type of exposure and the record establishes that he did 
not have this type of exposure.

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes skin cancer.  Skin cancer must become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

In this case, while the veteran has a radiogenic disease 
(skin cancer), it was determined he was not exposed to 
ionizing radiation while on active duty.  A letter dated 
October 2006 from the Defense Threat Reduction Agency 
indicated that the veteran was not a member of the American 
occupation forces in Hiroshima or Nagasaki because he did not 
serve in either Hiroshima or Nagasaki during the period of 
August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309.  
A letter from the Department of the Navy dated October 2006 
noted that records showed no reports of occupational exposure 
to ionizing radiation for the veteran.  The letter also noted 
that there were not reports of occupational exposure to 
ionizing radiation from the veteran's ship, the USS Repertus, 
therefore it was likely that any potential sources of 
radiation were sufficiently low intensity to preclude the 
need for monitoring the veteran.  Moreover, in January 2004, 
a VA examiner also doubted that the veteran was exposed to 
any significant radiation in service based on the 
circumstances as described by him.

Given the foregoing, the Board concludes that there is no 
objective evidence of radiation exposure in service, as such 
the claim of service connection under 38 C.F.R. § 3.311 is 
not warranted.  The veteran is not competent to determine 
that he was exposed to radiation, much less the amount of the 
dosage, based on visiting Ground Zero in Nagasaki, Japan 
several years following the dropping of the atomic bomb.  
Therefore, his statement that he was exposed to radiation in 
service is not probative.

The Board will now consider if direct service connection is 
warranted; that is if service connection is warranted as 
being incurred in or aggravated by active duty, other than 
due to exposure to ionizing radiation.

The veteran's service medical records revealed normal skin 
and lymphatics on physical examination upon entrance into 
service dated December 1950.  Sick call treatment records 
showed sebaceous cysts excised from the ear and neck in 
October 1953, and in May 1954.  A May 1954 consultation 
report indicated an infected sebaceous cyst of the neck.  
Examination upon discharge from service, dated October 1954 
indicated normal skin and lymphatics.  None of the service 
medical records show that the veteran had skin cancer.

A May 1989 pathology report indicated a mid back lesion 
showed epidermal inclusion cyst with foreign body giant cell 
reaction and focal abscess formation.  The pathology report 
also showed a diagnosis of chronic folliculitis from a 
specimen taken from the right back.

A June 1998 treatment report indicated a lesion along the 
right side of the nose, suggestive of a squamous cell 
malignancy or solar keratosis.  A July 1999 pathology report 
for a biopsy of a lesion removed from the right supra-alar 
nasal area indicated a diagnosis of actinic keratosis with 
moderate dysplasia and probably focal dermal microinvasion 
(microinvasive, moderately differentiated squamous cell 
carcinoma).  Records from Dr. J.H.S., also reflect treatment 
for the lesion on the veteran's right supra-alar nasal area.  
An October 2001 treatment record from Dr. J.H.S. indicated 
seborrheic keratosis on the left back and skin tags on the 
left neck.  

As noted previously, the veteran's service medical records 
are negative for a finding of skin cancer.  While service 
medical records do show removal of sebaceous cysts during 
service, there was no indication of squamous cell skin 
cancer, or actinic keretosis.  The first documented diagnosis 
of skin cancer was in 1998, when the veteran had a cancerous 
lesion removed from the right side of his nose, nearly 40 
years after service.  Even if the veteran was initially 
diagnosed with skin cancer in the mid-1970s as he alleges, 
there is still a period of nearly 20 years between the 
veteran's service and his alleged skin cancer in the 1970s.  
There is no competent medical evidence showing that the 
veteran's skin cancer is related to service, including any 
incident of service.  Moreover, presumptive service 
connection for skin cancer is not warranted as it was 
diagnosed more than a year after the veteran's discharge from 
service.  See 38 C.F.R. § 3.307, 3.309.

In the absence of competent medical evidence linking the 
veteran's skin cancer, diagnosed several years after service 
discharge to service, the Board must find that the claim of 
service connection on a direct basis fails.

In sum, service connection is not warranted for skin cancer 
on the first basis discussed because it is not among the 
cancers that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, although the veteran has had skin 
cancer, service connection for a radiogenic disease is not 
warranted pursuant to 38 C.F.R. § 3.311 because there is no 
objective evidence of radiation exposure in service.  Service 
connection is also not warranted on the third basis, under 38 
C.F.R. § 3.303(d), when it is established that the disease 
diagnosed after discharge is the result service, including 
exposure to ionizing radiation.  As previously noted, there 
is no objective evidence of the veteran being exposed to 
radiation in service and there is no competent evidence 
establishing a nexus between the postservice skin cancer and 
service.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for squamous cell skin cancer, to include 
as due to exposure to ionizing radiation is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


